DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. U.S. Patent Application Publication US2010/0083029A1.
As per claim 1, Erickson teaches a method comprising: receiving, by a server, an error notification from an agent at a manufacturing station connected to the server over a network (¶ 0021, 0027, 0049), the error notification being indicative of an error in an application being executed on the manufacturing station (¶0050, 0066) comparing, by the server, the error notification with error patterns stored in a database to determine a matching error pattern (¶ 0050, 0066); ascertaining, by the server, a recovery action corresponding to the matching error pattern from the database (¶ 0050); and providing, by the server, the recovery action to the agent to recover the application from the error (¶ 0050).
As per claim 3, Erickson teaches the method as claimed in claim 1, wherein providing the recovery action comprises providing a set of instructions to be executed by an operator of the manufacturing station (¶ 0073, 0042). 
As per claim 4, Erickson teaches the method as claimed in claim 1, wherein providing the recovery action comprises triggering execution of a set of instructions on the manufacturing station to recover the application (¶ 0073, 0042).
As per claim 5, Erickson teaches the method as claimed in claim 1, wherein the application is to perform operations on a component and the error notification comprises parameters related to the component and the application (¶ 0066-0067).
As per claim 6, Erickson teaches the method as claimed in claim 5, wherein an error pattern from among the error patterns stored in the database is determined to be the matching error 18WO 2019/005294PCT/US2018/031314 pattern when a subset of the parameters of the error notification match with a corresponding subset of parameters of the error pattern (¶ 0068, wherein pruning causes a subset to be matched).
As per claim 8, Erickson teaches the method as claimed in claim 1, further comprising analyzing, by the server, error notifications received from agents of a plurality of manufacturing stations and recovery actions corresponding to the error notifications to identify and store error patterns and associated recovery actions in the database (¶ 0048, 0043).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Stine et al. U.S. Patent 6,115,643.
As per claim 2, Erickson teaches the method as claimed in claim 1.  Stine teaches it further comprising analyzing, by the server, error notifications received from agents of a plurality of manufacturing stations and recovery actions corresponding to the error notifications to identify and store error patterns and associated recovery actions in the database (column 7, lines 14-27, wherein a user inputs data for a new fault; column 3, lines 58-65, wherein, there are multiple users).  It would have been obvious to one of ordinary skill in the art to use the process of Stine in the process of Eriskson.  One of ordinary skill in the art would have been motivated to use the process of Stine in the process of Eriskson because Stine teaches monitoring of manufacturing defects and the recovery thereof with a correction database, an explicit desire of Erickson,
As per claim 9, Erickson teaches a system comprising: a processor; an error recovery module coupled to the processor, wherein the error recovery module is to; receive an error notification from an agent of a computing device (¶ 0050), the error notification being indicative of an error in an application being executed at the computing device (¶ 0050, 0066-0067); and a learning module coupled to the processor, wherein the learning module is to: analyze error notifications received from agents of a plurality of computing devices and recovery actions taken for the error notifications; and store error patterns and associated recovery actions, identified based on the analysis, in the database (¶ 0048, 0043, 0050).  Stine teaches to obtain a recovery action from a user when no matching error is found for the error notification from among errors stored in a database; and provide the recovery action to the agent for recovery of the application (column 7, lines 14-27; column 3, lines 58-65, see claim 2).
As per claim 10, Erickson teaches the system as claimed in claim 9, wherein the error recovery module is to: compare parameters of the error notification with parameters of the errors stored in the database to identify a matching error (¶0050), wherein the 19WO 2019/005294PCT/US2018/031314 parameters include computing device related parameters and application related parameters (¶ 0066-0067); and provide the recovery action corresponding to the matching error to the agent to recover the application (¶ 0050).
As per claim 12, Erickson teaches the system as claimed in claim 9, wherein the recovery action comprises a set of instructions executable to update the application, and wherein the error recovery module is to trigger execution of the set of instructions at the computing device to recover the application (¶ 0074, 0042).
As per claim 13, Erickson teaches the system as claimed in claim 9, further comprising a reporting module to generate a report based on the error notifications, error patterns, and the recovery actions (¶ 0057-0058, 0063, wherein a “report”/list is presented to the operator and this list is “based” on the error notification, pattern matching, and recovery actions).
As per claim 14, Erickson teaches a non-transitory computer readable medium comprising instructions that, when executed, cause a processor to: compare an error notification received from an agent of a computing device with error patterns stored in a database to identify a matching error pattern (¶ 0050, 0066-0067), wherein the error notification comprises parameters related to an application being executed on the computing device (¶ 0066-0067): determine a recovery action to be performed at the computing device for recovery of the application, wherein the recovery action is determined from the database when the matching error pattern is found (¶ 0050); provide the recovery action to the agent for recovery of the application (¶ 0050); analyze, from the database, error notifications received from agents of a plurality of computing devices and recovery actions taken for the error notifications; and identify error patterns and associated recovery actions based on analysis (¶ 0043, 0048).  Stine teaches the recovery action is determined from a user when no matching error pattern is found (column 7, lines 14-21).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Coss, Jr., et al. U.S. Patent 7,200,779.


As per claim 7, Erickson teaches the method as claimed in claim 1.  Coss teaches further comprising, determining, by the server, a criticality level of the error notification and notifying a user of the criticality level (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Coss in the process of Erickson.  One of ordinary skill in the art would have been motivated to use the process of Coss in the process of Erickson because Coss teaches the fault detection and recovery thereof of manufacture components, an explicit desire of Erickson.

Claims 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Stine in view of Coss.
As per claim 11, Erickson in view of Stine teaches the system as claimed in claim 9.  Coss teaches wherein the error recovery module is to determine a criticality level of the error notification based on a type of the error and a frequency of occurrence of that type of error (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Coss in the process of Erickson.  One of ordinary skill in the art would have been motivated to use the process of Coss in the process of Erickson because Coss teaches the fault detection and recovery thereof of manufacture components, an explicit desire of Erickson.
As per claim 15, Erickson in view of Stine teaches The non-transitory computer readable medium as claimed in claim 14.  Coss teaches it further comprising instructions that, when executed, cause the processor to determine a criticality level of the error notification based on a type of the error and a frequency of occurrence of that type of error in the error notifications received from the agents of the plurality of computing devices; and notify the user of the criticality level (abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,761,974 to Hoover et al.:  Manufacture test failures and database records.
US Patent 10,120,372 to Samantaray et al.:  Manufacture process defect identification according to event rules.
US Patent Application Publication US 2016/0116892 to Cheng et al.:  Manufacture data parameter database for detection and correction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113